TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00045-CV


          Glenn Hegar, Comptroller of Public Accounts of the State of Texas; and
              Ken Paxton, Attorney General of the State of Texas, Appellants

                                                v.

                              TMBJ Investments, Inc., Appellee


           FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-GN-17-002879, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING


                           MEMORANDUM OPINION


PER CURIAM

               We abate this cause pending the Texas Supreme Court’s resolution of EBS

Solutions, Inc. v. Hegar, No. 18-0503, on petition for review of this Court’s opinion in Hegar v.

EBS Solutions, Inc., 549 S.W.3d 849 (Tex. App.—Austin 2018, pet. filed) (en banc). We direct

appellants to notify this Court of the Texas Supreme Court’s decision by filing a letter with this

Court within 30 days of that decision becoming final, though appellee may so inform the Court

and the Court may reinstate the appeal on its own motion.

               Upon reinstatement of the appeal, this Court will permit briefs, if needed,

addressing the effect of the supreme court’s decision in EBS according to the following schedule:

appellants’ supplemental brief will be due thirty days after the reinstatement, appellee’s

supplemental brief will be due thirty days after the date on which appellants file their

supplemental brief, and appellants’ supplemental reply brief (if any) will be due twenty days
after the date on which appellee files its supplemental brief. These supplemental briefs must not

exceed 7,500 words if computer generated, and 25 pages if not. A party who perceives the need

for additional brief length may request an expansion of its limits through established procedures.

See Tex. R. App. P. 9.4(i).



Before Chief Justice Rose, Justices Goodwin and Kelly

Abated

Filed: February 22, 2019




                                                2